El Juez Pbesidente Se. del Tobo,
emitió la opinión del tribunal.
Está envuelta en este pleito la cuestión de propiedad de cierta finca rústica denominada ££Las Hoyas,” situada en el término municipal de Santa Isabel.
Se alega en la demanda que la finca de que se trata fué comprada por don Juan Serrallés en 1877 para darla como la dió a su hermano don Marcial, causante de los deman-dantes, £íen recompensa de trabajos que el mismo le había hecho.” Que la escritura primeramente se redactó a nom-*255bre de don Marcial dándose a la finca el nombre de “Re-galo,” pero luego se otorgó a nombre de don Juan para ■que éste que estaba en mejores condiciones para ello, es-tableciera cierta reclamación con respecto a la cabida de la finca. Se alega además en la demanda que don Marcial po-seyó quieta y pacíficamente la finca, en concepto de dueño, basta su muerte ocurrida en 1906, entrando entonces en po-sesión sus herederos los demandantes y estándolo basta 1908 en que tuvieron que abandonarla a virtud de senten-cia de desahucio.
Contestó la sociedad demandada alegando que la finca en cuestión fué comprada en efecto por don Juan Serrallés ■de su dueño don José Cerdá pero no en 1877, sino en 1881. Negó que la adquisición se hiciera primeramente a nombre de don Marcial, ni definitivamente a nombre de don Juan para don Marcial. Expuso que don Juan a los efectos de evitar disgustos entre los mayordomos y su hermano don Marcial en relación con el cuido del ganado, adquirió “Las Hoyas” y la entregó a su hermano para que cuidara en ella el ganado que tenía, con la sola obligación de encar-garse del pago de las contribuciones de la finca. La pro-piedad permaneció siempre en don Juan. Al morir éste, fué adjudicada la finca a sus herederos y luego los herede-ros la aportaron a la sociedad demandada.
Se celebró el juicio practicándose una larga prueba tes-tifical y documental, y la corte, “como resultado de toda la evidencia en conjunto,” opinó que la ley y los hechos es-taban a favor de la parte demandada y dictó sentencia de-clarando sin lugar la demanda, con las costas a los deman-dantes.
No conformes los demandantes establecieron el presente recurso de apelación señalando los siguientes errores come-tidos a su juicio por la corte, 1, al dejar de emitir la rela-ción del caso y opinión que ordena la ley; 2, al negarse a admitir como prueba dos comunicaciones de apremio de la *256Alcaldía de Santa Isabel fechadas en 1899; 3, al admitir como prneba el testamento de don Juan Serrallés; 4, al admitir como prueba la partición de bienes llevada a efecto con motivo de dicho testamento; 5, al no admitir como prueba cierta carta de José Santiago; 6, al admitir, como prueba ciertos recibos de contribución; 7,' al apreciar en general la prueba en favor de la demandada, y 8, al re-conocer un valor probatorio que no .tiene a la intervención de’ don Marcial Serrallés en las operaciones particionales del caudal hereditario de su hermano don Juan,
Examinemos el primer error. Además de la sentencia existe una llamada relación del caso y opinión. Dicho do-cumento sólo contiene una conclusión general. No fué esa la intención de la legislatura. De acuerdo con el artículo 227 del Código de Enjuiciamiento Civil, tal como quedó en-mendado en 1911, el juez “hará y archivará una relación breve del caso exponiendo los hechos según éstos resulten ante él y dando las razones^ en que funde su decisión. Las itálicas son nuestras. Esta corte ha insistido en que los jueces deben cumplir con el deber que la ley les impone, pero también ha resuelto, entre otros en el'caso de Quiñones v. Vivoni, 20 D. P. R. 490, 494, que la falta de cumplimiento de tal deber no lleva consigo la revocación de la sentencia.
Veamos el segundo error. Los demandantes introdu-jeron como prueba dos cartas firmadas por Francisco Se-garra que comienzan así: “Alcaldía Municipal de 'Santa Isabel.” Una está fechada el 15 de abril de 1889, otra el 16 de agosto de 1889. Ambas están dirigidas a don Mar-cial Serrallés y en ellas se le requiere para que pague sus contribuciones al Tesoro.
Para evitar una larga discusión técnica, puede acep-tarse que el error fué cometido. Esa aceptación no tiene-' importancia alguna para la decisión del recurso. El error no fué perjudicial. Con mejor prueba documental, — certifi-cación del Secretario del Ayuntamiento de Santa Isabel,— *257acreditó la parte demandante que sn cansante desde 1880 liasta la implantación del “Bill Hollander” pagó a título de dneño las contribuciones que se imponían a la finca “Las Hoyas.” La misma parte demandada admitió que la finca fué entregada a don Marcial con la única obligación de que pagara las contribuciones. Las cartas de que se trata cons-tituían prueba simplemente acumulativa.
A nuestro juicio no existen los errores señalados con los números tres y cuatro. Tanto el testamento como las ope-raciones particionales fueron propia y debidamente admi-tidos. Esta conclusión quedará explicada cuando examine-mos conjuntamente los errores siete y ocbo.
La corte no erró al negarse a admitir una carta sin fe-cha firmada por “José Santiago” no obstante la declara-ción de la testigo Mercedes Serrallés que dijo que la ha-bía encontrado entre los papeles de su padre. Su padre murió en 1906 y no consta con certeza cuándo la recibió. La antigüedad del documento no quedó acreditada y siendo ello así debió autenticarse la firma.
Tampoco erró la corte al admitir ciertos recibos del pago por la parte demandada de la contribución impuesta a la finca después del desahucio. En realidad de verdad dicha prueba carece de importancia.
En la discusión de los errores séptimo y octavo, espe-cialmente en la del primero, pues el octavo está compren-dido en el séptimo, es que descansa la decisión de este in-teresante litigio.
Extensa y hábilmente analiza la prueba la parte' apelante en su ■ alegato. Menos extensa pero no menos hábilmente la analiza también la parte demandada en el suyo. Sos-tiene, la parte apelante que alegó y probó que la finca en cuestión le pertenece a titulo.de compra que para él hizo el causante de la demandada y si así no se estimare, a virtud de prescripción. Existe una incongruencia entre lo alegado y lo que intentó probar con sus testigos en el juicio la *258parte demandante. En la demanda se alega nna donación remunerativa, los testigos hablan de una compra hecha con dinero de don Marcial quedando el título a favor de don Juan para ser traspasado en el momento oportuno. En la partición de los bienes que dejó a su fallecimiento don Mar-cial'se hizo figurar la finca de que se trata como adquirida por don Marcial y su esposa en 1883 a título de herencia de su menor hija Juana que a su vez la había adquirido por donación graciosa que le hiciera su tío y padrino don Juan Serrallés.
Hechas estas observaciones preliminares a las cuales llama la atención la parte demandada en su alegato, vea-mos a grandes rasgos cuál fué el resultado de la prueba.
No hay cuestión alguna con respecto a la identidad de la finca. La redamada,por los demandantes está poseída por la demandada.
Se admite por la parte demandada que el causante de los demandantes y luego éstos estuvieron en posesión de la finca desde 1881 hasta 1908 en que los demandantes fue-ron desahuciados. Y aquí surge el conflicto en dos extre-mos esencialísimos: punto de partida de la posesión; con-cepto de la misma.
La prueba escrita más antigua que aquí existe es la es-critura pública de 22 de agosto de 1881 por virtud de la cual don Juan Serrallés compró a su dueño don José Cerdá la finca de que se trata. En dicha escritura no se hace re-ferencia directa ni indirecta a don Marcial Serrallés. Pa-saron los años. Murió don Juan y entre sus bienes se in-ventarió la finca y se adjudicó a sus herederos. Los here-deros luego la aportaron a la sociedad demandada. A vir-tud de esa cadena de títulos probados por documentos pú-blicos, es que la demandada posee en la actualidad la finca .que reclaman como suya los demandantes.
¿Qué prueba aportan para ello? Los mismos demandan-*259tes la clasifican así: testifical, documental, admisiones. Examinemos la testifical.
El testigo Juan Príncipe declaró substancialmente, que la finca objeto de este pleito fué comprada en el año 1877, a principios de año para don Sebastián Marcial Serrallés quien entró inmediatamente en posesión de la misma en lo que se le transmitía la escritura, y se arreglaban ciertos inconvenientes; .que la venta en realidad la hizo don José Quesada pero que antes de otorgarse la escritura, aunque ya en posesión don Marcial Serrallés de la finca, éste en-contró que le faltaban unas 40 cuerdas y como era un hombre alcohólico y de genio un poco agresivo y de poca capa-cidad mental, el señor Quesada no pudo entenderse con él y entonces le pasó la escritura a don José Cerdá, pero éste tropezó con los mismos inconvenientes dél carácter y la. in-transigencia de don Marcial y tampoco le pudo pasar la es-critura por lo que entonces tuvo que intervenir don Juan Príncipe, el testigo, que es el que había .hecho de corredor en la venta y se dirigió a don Juan Serrallés y al contarle a éste los entorpecimientos que tenían con don Marcial para el otorgamiento de la escritura, don Juan Serrallés le dijo “tú sabes como es Marcial, no le hagan caso, pásame la escritura a mí y yo pago los dos mil pesos; porque yo tengo dinero de Marcial;” que entonces así se hizo y don José Cerdá pasó la escritura a nombre de don Juan; que desde el año 1877 hasta que se pasó la escritura y quedó legalizado el negocio transcurrieron por lo menos de 3 a 4 años; que don Marcial se hizo cargo de la finca y entró a a poseerla como dueño en el 1877 y que él lo vió haciendo actos de dueño sin ser interrumpido por nadie ni sin inter-vención de don Juan Serrallés desde esa fecha.
Juan Bota depuso: que en el año 1877 vino de España y se colocó de segundo mayordomo con don Juan Serra-llés en la hacienda “Mercedita,” la “Fe,” “Laurel” y otras de dicho señor; que luego ascendió a primer mayordomo *260y más tarde, al embarcarse el administrador don Pedro Salas, don Juan Serrallés lo ascendió a administrador general y que fué su empleado durante diez y seis años; que desde el año 1877 siempre le oyó decir en conversaciones a don Juan Serrallés que la estancia situada en “Las Ho-yas,” barrio del “Descalabrado,” Santa Isabel, era de su hermano don Sebastián Marcial Serrallés ; que esto lo de-cía don Juan Serrallés con frecuencia en conversaciones que tenía con sus mayordomos durante las comidas que hacían juntos; que recuerda que una vez le dijo delante de don Eduardo Wellemkamp, su apoderado general, don Pedro Salas su administrador de campo y don Perico Fournier su tenedor de libros; que durante los diez y seis años que per-maneció colocado con don Juan Serrallés nunca como ma-yordomo ni después como administrador general intervino ni recibió de don Juan órdenes de intervenir en la estancia de “Las Hoyas,” de su hermano'don Marcial; que como administrador general estuvo encargado durante varios años de la dirección del cultivo y administración de todas las fincas de don Juan Serrallés y que nunca intervino en la estancia de don Marcial; que en cambio administraba y dirigía una estancia de “Río Cañas” pegada al “Río Des-calabrado” de Santa Isabel y que está separada de la de don Marcial por el río y que recuerda perfectamente que volteando a caballo una vez esta estancia de “Río Cañas” en unión de don Juan, éste le dijo “mira ésa es la finca de mi hermano Marcial” y que entonces pasaron el río y la vieron y que recuerda que colindaba con un tal Salich, y con don Pedro María Descartes; que le consta que don Marcial Serrallés era el único que hacía actos de dueño en esa finca sin oposición de nadie y que no sahe si esa finca fué comprada por don Marcial o se la regaló don Juan Se-rrallés pero lo que sí sabe es que éste decía que era de su hermano don Marcial.
El testigo Alers declaró, que estuvo más de veinte años *261empleado con don Marcial Serrallés y que éste era' el único qne se tenía por dueño, administraba, vendía frutos, pa-gaba trabajos y ordenaba cultivos en la finca “Las Ho-yas,” sin rendirle cuentas a nadie y sin ser interrumpido por nadie en la posesión; que nunca vió a don Juan Serra-llés ni a los mayordomos o empleados ele éste voltear ni administrar ni ordenar nada en dicha finca y que esto fué así siempre durante la vida de don Marcial y durante los dos1 años después de su muerte, que la poseyeron como dueños, quieta, pública y pacíficamente sin interrupción de nadie sus hijos Marcialito, padre del menor demandante y la otra de-mandante su hija Mercedes, hasta el año 1908 en que por primera vez vió en el camino de esa finca a don Canuto del Valle, 'empleado .de la Sucesión de don Juan Serrallés quien le anunció que en aquel momento lo iban a desahuciar de la finca, pues él era el que estaba encargado de adminis-trarla entonces por orden de los hijos de don Marcial.
Y el testigo Salich depuso, que es de 74 años de edad; que siendo él un hombre como de 30 años había estado a hacer unos trabajos en una finca colindante ele la que aquí se reclama y ya estaba en posesión de ella quieta y pacífi-camente como dueño, don Marcial Serrallés,
Otros testigos declararon sobre los mismos extremos pero los anteriores son en verdad los testimonios más im-portantes y los expresamente invocados por los apelantes al discutir el séptimo error que estamos examinando.
Como admisiones se presentaron las de Juan Eugenio Serrallés y Eduardo Wellenkamp.- El primero, miembro de la sociedad demandada, según declaró la demandante Mercedes Serrallés, cuya declaración está corroborada por la de su costurera Martina Ramírez, allá por el 1908 cuando se tramitaba el desahucio, visitó a Mercedes y como ésta se le quejara le dijo que le quitaban la finca porque sa-bían que ella iba a venderla y malbaratar el dinero, pero *262que él sabía que era de ella. Y el segundo, apoderado general de la Sucesión Serrallés, según el testigo Manuel Vidal Sánchez, cuando el testigo fué a hablarle del asunto por tratarse del arreglo de la testamentaría de la esposa de don Marcial, respondió: “dígale a Marcial que no se apure, que no tenga miedo, que en cuanto yo me levante le pasaré la escritura de ‘Las Hoyas’ porque la Sucesión de don Juan Serrallés sabe que esa finca no es de ella, que esa finca es de Marcial. ’ ’
Con respecto al pago de contribuciones se presentó una Certificación expedida en 1914 por el Secretarúo del Ayun-tamiento de Santa Isabel, que, en lo pertinente, dice:
‘ ‘ Certifico: Que don Marcial Serrallés y Colón, desde el año mil ochocientos ochenta, hasta la implantación del Bill Hollander, pagó a título de dueño, las contribuciones que se le imponían a una finca compuesta de doscientas cuarenta y una cuerdas radicada en este término municipal, barrio Descalabrado, sitio ‘Las Hoyas’ y nombrada Regalo.”
Y otra autorizada por B. B. Dix, Tesorero interino, que expresa:
“Que según consta de los antecedentes que existen en este De-partamento correspondientes a la valuación de la propiedad del año económico de 1901 a 1902 Marcial Serrallés ha declarado poseer en el barrio Descalabrado, del término municipal de Santa Isabel, las siguientes propiedades: ‘Rústica ciento cincuenta y una cuerdas de terreno valoradas en $3,000, una casa en $200 y personal $1,152, total cuatro mil trescientos cincuenta y dos dollars. La planilla figura firmada — S. M. Serrallés — a las que se les asignó 43 dollars 52 cents., por toda contribución al año, la cual ha sido liquidada por recibo número 50 asst, del referido año económico de 1901 a 1902.”
Y, por último, se introdujo una carta que copiada a la .letra, dice-
“Sr. D. S. M. Serrallés: — Iída. Mercedita. — Marzo 17/889.- — Es-timado hermano: He amanecido hoy bien de mi garganta. Le *263dije a don Eduardo como yo salgo para Santo Domingo que él te pase la escritura de las Hoyas a tu favor; él sabe que esa finca lia sido comprada para ti. He recibido el maíz que bas remitido. Tu hermano, Juan.1 ’
Si se da crédito a la prueba de los demandantes, sería necesario concluir que la finca en cuestión les pertenece.
¿Apreció la corte de distrito esa prueba apasionada-mente1? ¿Cometió algún error manifiesto al resolver el con-flicto existente entre esa prueba y los títulos aportados por la sociedad demandada, en favor de ésta?
Analizada en sí misma, deja la prueba de los deman-dantes cierta duda en el ánimo del juzgador. Hay un fle-cho que no es posible destruir: la escritura de adquisición de la finca por don Juan Serrallés en 1881. Como la po-sesión de los demandantes cesó en 1908, el 1881 no era lo suficientemente antiguo para abarcar el período de treinta años necesario para la prescripción extraordinaria. Había que ir más lejos y Príncipe asegura que la finca fué com-prada en 1877; Bota dice que vino de España en 1877, y desde el 1877 oyó decir en conversaciones a don Juan que la finca era de don Marcial, y Salicfl, que tiene setenta y cuatro años, asegura que siendo un hombre de treinta observó que don Marcial era poseedor como dueño de la finca. La ex-plicación que da Príncipe no es satisfactoria. No se concibe cómo entró en posesión don Marcial en 1877 sin pagar nada y así permaneció hasta .1881, viéndose obligado el vendedor Quesada para obviar la dificultad de llegar a un acuerdo eon don Marcial a pasar el título a Cerdá y no pudiendo Cerdá entenderse tampoco con don Marcial tuviera que re-currir a don Juan que pagó entonces, cuatro años más tarde, el precio de la finca. No hemos podido encontrar en los autos ni un átomo de prueba c'on respecto a las ges-tiones que debía hacer don Juan en relación con la cabida de la finca, única circunstancia que motivó que el título fi-gurara a su nombre. La fecha de 1877 es, pues, sospechosa, *264por lo menos incierta. La misma certificación del Secre-tario del Ayuntamiento de Santa Isabel relativa al pago de contribuciones, sólo alcanza al 1880. Comprendemos per-fectamente qne la corte desechara por completo la teoría de la prescripción extraordinaria.
Veamos la donación remunerativa o .la. ¿adquisición en confianza por don Juan para don Marcial con dinero de éste.
Aunque hay prueba de la parte demandada que lo con-tradice, puede aceptarse que desde 1881 don Marcial entró en la posesión de la finca y pagó como dueño las contribu-ciones y ante el público aparecía como dueño. Esto, unido a las admisiones de Juan Eugenio Serrallés y Eduardo Wellenkamp y a la carta de don Juan Serrallés, ¿será su-ficiente para concluir que don Marcial no sólo aparecía sino que era en realidad de verdad el dueño de la finca?
Por sí sólo el hecho de pagar contribuciones como -dueño no es suficiente para probar el dominio. Tampoco lo es la posesión como dueño, sin justo título, a menos que trans-curran treinta años.
Veamos las admisiones. Es raro realmente que mien-tras se tramitaba el pleito de desahucio que supone una lu-cha de intereses entre familia generalmente enconada, fuera Juan Eugenio Serrallés a visitar a su prima tan a menudo como ella expresa en su declaración. Cuando el juicio se celebró, Juan Eugenio Serrallés vivía pero se encontraba fuera de Puerto Rico. En cuanto a la admisión de Wellen-kamp, que había fallecido, nos parece conveniente transcri-bir la crítica que de ella hace en su alegato el abogado de la demandada. Es como sigue:
“Suponemos que la corte habrá comprendido por la declara-ción de Manuel Vidal, por la de Mercedes Serrallés, que la in-tervención de este testigo es aigo más interesada que la de un mero testigo. Tiene su oficina de agente de negocios legales en el mismo local que el abogado del pleito, fué consejero de don Marcial, ha *265tenido la prueba documental en sus manos, para que no se per-diera, se ocupó de buscar y ordenar en el Archivo Notarial ciertos documentos para el pleito, importantes, etc.; de modo que su de-claración debe ser tomada con cautela, porque de hombres es el errar, y muchas veces, de muy buena fe llegamos al error guiados por la pasión que ponemos en el éxito de cierta empresa. Así re-sultan cosas que no son. fáciles de comprender. Por ejemplo: se-gún declara Yidal Sánchez (folio 64 y siguientes de la transcrip-ción), al morir la esposa de don Marcial, éste quiere arreglar su testamentaría para darle a sus hijos lo que les corresponde, y ha-bla con Yidal Sánchez para que obtenga de Wellenkamp el título de esa finca; Wellenkamp aplaza el asunto para cuando mejore de salud, y mandándole a decir a don Marcial ‘que no se apure, que la sucesión sabe que esa finca era de él.’ Pero es lo cierto que pasa el tiempo, muere Wellenkamp, muere luego don Marcial y esa tes- • tamentaría que tanto interés tenía en hacer don Marcial nunca se hizo. Certificación del Archivero General al folio 13 y siguientes de la transcripción, en la que se ve que al hacer los herederos do don Marcial su testamentaría dicen que esa-finca la adquirieron don Marcial y su esposa por herencia de una hija a quien se la había regalado don Juan; y que por muerte de la esposa se la ad-judicaron los herederos que eran dos menores, a don Marcial, para, el pago de deudas, sin que en ninguna de esas trasmisiones mediara título escrito; lo que indica que no hubo testamentaría en la que se hiciera esa adjudicación. Y este documento se hizo ante Ma-tienzo en donde trabajaba Yidal Sánchez, que sin duda en su con-versación con Wellenkamp y con don Marcial pudo obtener datos sobre el verdadero origen de la finca, que ahora resulta es distinto al que dice ese documento.”
Es la carta de don Juan Serrallés la única prueba que nos ba hecho vacilar en este pleito. Quizá el peso de ella nos obligaría a desechar las dudas y sospechas surgidas a virtud del examen en sí mismas de las declaraciones de los testigos de la parte demandante, pero la voz de don Juan no sólo se escucha en forma cierta a través de esa carta, ■sino por medio de su testamento. No olvidó don Juan, rico, a su hermano Marcial, de escasos bienes de fortuna. Lo nombró en su testamento albacea y le legó: “todas las can-*266tidades que le estuviere adeudando liasta e] día de su falle-' cimiento y además los terrenos de la estancia ‘Paraíso,’ si-, tuados en el barrio del ‘Real,’ y separados de los demás terrenos de su propiedad con exclusión de las aguas conce-didas a dichos terrenos para riego, las cuales pertenecen hoy a las Haciendas ‘Laurel,’ ‘Merc'edita’ y ‘Fe,’ y ordenó' asimismo a sus albaceas y herederos que auxilien a su ci-tado hermano en todo lo que se pueda y el estado de su capital lo permita.” Y no es posible concebir que un hombre, como lo demuestra la prueba que era don Juan Serra-llés, que se acordó al ir a hacer un corto viaje a Santo Domingo en 1889 que tenía pendiente el traspaso de la escri-tura de “Las Hoyas,” olvidara cumplir con ese deber para, con su hermano en el momento solemne en que disponía de sus bienes para después de su muerte y Cuando su atención estuvo fija en su dicho hermano y le legó las cantidades que le adeudaba y los terrenos de la estancia “Paraíso” y ordenó a sus herederos que continuaran auxiliándolo.
Quizá la intención de don Juan al comprar la finca “Las Hoyas” y entregarla a su hermano fue transmitirle tam-bién algún día el título de propiedad. Quizá reveló esa in-tención al escribir en 1889 la carta presentada como prueba. Pero es lo cierto que jamás llegó a traducir en un hecho de verdadero valor legal su intención y cuando llegó el momento de donar algunos bienes a su hermano escogió para ello la estancia “Paraíso.”
Pero hay algo más en la prueba aportada por la parte demandada. No sólo fué nombrado don Marcial albacea sino que como tal albacea intervino en las operaciones tes-tamentarias de don Juan y en esas operaciones autorizadas con la firma de don Marcial entre las fincas inventariadas como pertenecientes a la herencia figura la estancia de “Las Hoyas. ’ ’
Convenimos en que ello por sí solo no constituiría un impedimento absoluto para establecer esta reclamación, *267pero esa circunstancia unida a las otras que se han. anali-zado, nos lleva finalmente a decidir qne la conclusión a que llegara la Corte de Distrito se basa, a nuestro juicio, en una apreciación inteligente y justa de las alegaciones y las pruebas.
Tampoco se ban cometido los errores séptimo y octavo, y debe confirmarse, en todas sus partes, la sentencia ape-lada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey y Franco Soto.
El Juez Asociado Sr. Hutchison firmó “Conforme con la sentencia. ’ ’